LILES, Judge.
Defendant was indicted by the grand jury along with two codefendants and charged with the crime of murder in the first degree. He was subsequently tried and convicted by jury with a recommendation of mercy. The trial judge sentenced him to life imprisonment in the state prison. Following the trial this appeal ensued.
Defendant-appellant assigns as error a statement made by the prosecutor during the defense’s examination of Dr. Samuel Hibbs, a court appointed psychiatrist. During the examination of this witness, the prosecutor said:
“If Your Honor Please, I think the Court ought to tell the Jury Your Honor has already adjudicated this man mentally competent.”
Appellant maintains that since his defense was that of insanity that this statement by the prosecutor was prejudicial error and so prejudicial as to permeate the entire trial to such a degree that it constituted reversible error.
Although we do not quarrel with the holdings in the cases relied upon by appellant, we believe that they do not apply to the instant case. Following the testimony taken on that day, the defendant moved for a mistrial which the trial judge denied and we believe rightly so. At the conclusion of the trial, the judge gave a detailed and succinct charge as to the responsibility of the jury regarding the plea of insanity as it applies to the statement made by the prosecutor. While it may have been error, it was harmless error and cured bj' the charge given by the trial judge.
For these reasons the judgment is therefore affirmed.
HOBSON, C. J., and PIERCE, J., concur.